

115 S123 ES: Kari’s Law Act of 2017
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



115th CONGRESS1st SessionS. 123IN THE SENATE OF THE UNITED STATESAN ACTTo amend the Communications Act of 1934 to require multi-line telephone systems to have a default
			 configuration that permits users to directly initiate a call to 9–1–1
			 without dialing any additional digit, code, prefix, or post-fix, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Kari’s Law Act of 2017. 2.Default configuration of multi-line telephone systems for direct dialing of 9–1–1 (a)In generalTitle VII of the Communications Act of 1934 (47 U.S.C. 601 et seq.) is amended by adding at the end the following:
				
					721.Default configuration of multi-line telephone systems for direct dialing of 9–1–1
 (a)DefinitionsIn this section— (1)the term multi-line telephone system has the meaning given the term in section 6502 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1471); and
 (2)the term public safety answering point has the meaning given the term in section 222(h). (b)Multi-Line telephone system functionalityA person engaged in the business of manufacturing, importing, selling, or leasing multi-line telephone systems may not manufacture or import for use in the United States or sell or lease or offer to sell or lease in the United States a multi-line telephone system unless the technology of the system has the capabilities described in subsections (c) and (e).
 (c)Multi-Line telephone system installationA person engaged in the business of installing multi-line telephone systems serving locations in the United States may not install such a system in the United States unless, upon installation, the system allows a call that is initiated when a user dials 9–1–1 from any station equipped with dialing facilities to be transmitted to the appropriate public safety answering point—
 (1)without requiring the user to dial any additional digit, code, prefix, or post-fix, including any trunk-access code (such as the digit 9); and
 (2)regardless of whether the user is required to dial a digit, code, prefix, or post-fix described in paragraph (1) for other calls.
 (d)Other 9–1–1 emergency dialing patternsNothing in this section shall prohibit the configuration of a multi-line telephone system so that other 9–1–1 emergency dialing patterns will also initiate a call to a public safety answering point, provided that the dialing pattern 9–1–1 remains available to users.
						(e)On-Site notification
 (1)In generalA person engaged in the business of installing multi-line telephone systems serving locations in the United States, in installing a system described in paragraph (2) in the United States, shall configure the system so that when a person at the facility where the system is installed initiates a call to 9–1–1 using the system, the system provides a notification to—
 (A)a central location at the facility; or (B)a person or organization with responsibility for safety or security for the location as designated by the manager or operator of the system.
 (2)ApplicationA system described in this paragraph is a multi-line telephone system that is able to be configured to provide the notification described in paragraph (1) without any improvement to the system.
							(f)Regulations
 (1)AuthorityThe Commission may prescribe regulations to carry out this section. (2)Technologically neutralRegulations prescribed under paragraph (1) shall, to the extent practicable, promote the purposes of this section in a technologically neutral manner.
 (g)EnforcementThis section shall be enforced under title V, except that section 501 applies only to the extent that the section provides for the imposition of a fine.
 (h)Effect on state lawNothing in this section or in regulations prescribed under this section shall be construed to prevent any State from enforcing any State law that is not inconsistent with this section..
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to a multi-line telephone system that is manufactured, imported, offered for first sale or lease, first sold or leased, or installed after the date that is 2 years after the date of the enactment of this Act.Passed the Senate August 3, 2017.Secretary